Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an assembly comprising: the captive nut comprises a sleeve which is located in the hole with an interference fit between an outer surface of the sleeve and an inner surface of the wall of the hole, the inner surface of the wall of the hole has a compressed surface region next to the outer surface of the sleeve, and wherein the element is formed from a first metallic material, and the sleeve of the captive nut is formed from a second metallic material which has a higher Young’s modulus than the first metallic material. Additionally, the prior art of record fails to disclose or render obvious an assembly comprising: the captive nut comprises a sleeve which is located in the hole with an interference fit between an outer surface of the sleeve and an inner surface of the wall of the hole, wherein the sleeve is configured to deform the wall of the hole, and wherein the element is formed from a first metallic material, and the sleeve of the captive nut is formed from a second metallic material which has a higher Young's modulus than the first metallic material.
Shackelford (EP0053634A1) in view of Asahara et al. (US 9163656), Baldwin et al. (GB2226801A) and Dobbin (US 20150300397 A1) teaches a similar assembly as the claimed invention.
However, Shackelford (EP0053634A1) in view of Asahara et al. (US 9163656), Baldwin et al. (GB2226801A) and Dobbin (US 20150300397 A1) lacks the captive nut comprises a sleeve which is located in the hole with an interference fit between an outer surface of the sleeve and an inner surface of the wall of the hole, the inner surface of the wall of the hole has a compressed surface region next to the outer surface of the sleeve; or the captive nut comprises a sleeve which is located in the hole with an interference fit between an outer surface of the sleeve 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647